Case 3:14-cr-00266-B Document 2434 Filed 09/29/20                       Page 1 of 4 PageID 12183



                              UNITED STATES DISTRICT COURT
                               NORTHERN DISTRICT OF TEXAS
                                    DALLAS DIVISION

 UNITED STATES OF AMERICA,                           §
                                                     §
      Plaintiff,                                     §
                                                     §
 v.                                                  §    CRIMINAL NO. 3:14-CR-0266-B-29
                                                     §
 MONITEVETI KATOA,                                   §
                                                     §
      Defendant.                                     §

                            MEMORANDUM OPINION AND ORDER

       Before the Court is Defendant Moniteveti Katoa’s Motion for Compassionate Release (Doc.

2433). For the reasons that follow, the motion is DENIED WITHOUT PREJUDICE.

                                                     I.

                                           BACKGROUND

       On September 22, 2016, Katoa was sentenced to 188 months of imprisonment and five years

of supervised release after pleading guilty to conspiracy to possess with intent to distribute a

controlled substance. Doc. 1487, J., 1–3. Katoa is currently fifty-seven years old and is confined at

Correctional Institution (CI) Big Spring with a statutory release date of December 15, 2028.1 As of

September 24, 2020, CI Big Spring has six active cases of COVID-19 among its inmates.2

       Katoa filed a motion for compassionate release (Doc. 2433) with this Court on September

8, 2020. In his motion, Katoa asks the Court to grant him compassionate release due to his poor



       1
           The Bureau of Prisons (BOP)’s inmate locator is available at https://www.bop.gov/inmateloc/.
       2
           The BOP’s COVID-19 case website is available at https://www.bop.gov/coronavirus/.

                                                    -1-
Case 3:14-cr-00266-B Document 2434 Filed 09/29/20                       Page 2 of 4 PageID 12184



health, which would hinder his ability to recover from COVID-19 if he were to contract the virus.

See Doc. 2433, Def.’s Mot., 1. The Court addresses this motion below.

                                                    II.

                                         LEGAL STANDARD

        A district court lacks inherent authority to modify a defendant’s sentence after it has been

imposed. See 18 U.S.C. § 3582(c). But under § 3582(c)(1)(A), as amended by the First Step Act of

2018, “[a] court, on a motion by the BOP or by the defendant after exhausting all BOP remedies,

may reduce or modify a term of imprisonment, probation, or supervised release after considering the

factors of 18 U.S.C. § 3553(a), if ‘extraordinary and compelling reasons warrant such a reduction.’”

United States v. Chambliss, 948 F.3d 691, 692–93 (5th Cir. 2020) (footnote omitted) (quoting

§ 3582(c)(1)(A)(i)). The Court’s decision must also be “consistent with applicable policy statements

issued by the Sentencing Commission.” § 3582(c)(1)(A).

                                                    III.

                                               ANALYSIS

        Katoa’s request for compassionate release fails because he has not satisfied the exhaustion

requirement. Section 3582(c)(1)(A) allows a defendant to bring a motion for compassionate release

“after the defendant has fully exhausted all administrative rights to appeal a failure of the [BOP] to

bring a motion on the defendant’s behalf or the lapse of 30 days from the receipt of such a request

by the warden of the defendant’s facility, whichever is earlier . . . .” § 3582(c)(1)(A).3


        3
          The Court has recently clarified its interpretation of the thirty-day prong of the exhaustion
requirement. See United States v. Ezukanma, 2020 WL 4569067, at *2–5(N.D. Tex. Aug. 7, 2020). In sum,
based on the plain text of § 3582(c)(1)(A), the Court concludes that to comply with the statute’s exhaustion
requirement, a defendant may show that thirty days have passed since the warden’s receipt of his

                                                    -2-
Case 3:14-cr-00266-B Document 2434 Filed 09/29/20                        Page 3 of 4 PageID 12185



        Katoa has not complied with this requirement. Though he states that he asked the warden

of his facility to release him, Doc. 2433, Def.’s Mot., 1, he attaches no proof of this request. See

generally id. Thus, Katoa has not proven that he made a request to the warden for compassionate

release, and his compassionate-release motion fails. See United States v. Franco, —F.3d—, 2020 WL

5249369, at *2–3 (5th Cir. 2020) (concluding that the exhaustion requirement is mandatory and

defendants seeking compassionate release “must first file a request with the BOP”). Accordingly, the

Court DENIES Katoa’s motion for compassionate release WITHOUT PREJUDICE.

                                                    IV.

                                            CONCLUSION

        For the foregoing reasons, Katoa’s compassionate-release motion (Doc. 2433) is DENIED

WITHOUT PREJUDICE. By denying Katoa’s motion without prejudice, the Court permits Katoa

to file a subsequent motion for compassionate release upon satisfaction of the exhaustion

requirement. However, the Court advises Katoa that it will not credit his allegations of medical

conditions without supporting documentation. Further, the Court notes that before granting

compassionate release under § 3582(c)(1)(A), the Court must also consider the factors of § 3553.

Because Katoa has not satisfied the exhaustion requirement, the Court need not conduct that

analysis today.




compassionate-release request—irrespective of a denial. See id. at *5.

                                                    -3-
Case 3:14-cr-00266-B Document 2434 Filed 09/29/20   Page 4 of 4 PageID 12186



     SO ORDERED.

     SIGNED: September 30, 2020.



                                   ________________________________
                                   JANE J. BOYLE
                                   UNITED STATES DISTRICT JUDGE




                                    -4-
